Citation Nr: 1021340	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In support for his claims, the Veteran and his spouse 
testified at a hearing conducted at the RO in December 2009, 
before the undersigned Acting Veterans Law Judge (AVLJ) of 
the Board, also commonly referred to as a Travel Board 
hearing.  In connection with the hearing, the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  In addition, the AVLJ held the record open for an 
additional 60 days, until February 2, 2010, for additional 
evidence.  However, the Veteran did not provide any 
additional evidence during that period of time.

The Board notes that the March 2008 rating decision also 
denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In a December 2008 
statement of the case, the RO noted that it was granting the 
claim for bilateral hearing loss and would issue a separate 
rating decision to that effect.  As such, the appeal with 
respect to the issue of entitlement to service connection for 
hearing loss was never perfected and is no longer at issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  See, 
too, 38 C.F.R. § 20.200 (2009).

The Board observes that the Veteran requested a copy of his 
service treatment records (STRs) in December 2009; however, 
as discussed herein, his STRs were destroyed in a fire at the 
National Personnel Records Center (NPRC).  The Veteran was 
advised of the fact that his STRs were unavailable in letters 
dated in December 2007 and January 2008.  Therefore, as there 
are no STRs of record, VA cannot provide a copy of such to 
the Veteran.  

The Board also notes that, at his December 2009 Board 
hearing, the Veteran testified that, as a result of his in-
service injury to his right leg, he developed a right foot 
disorder, varicose veins, a problem with his Achilles tendon, 
and scars.  The Veteran is advised that, if he would like to 
file a claim of entitlement to service connection for such 
disorders, to inform the RO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disorder is not related to any 
disease, injury, or incident of service, to include from a 
fall from a coconut tree in the course of his duties as a 
telephone/communications lineman, and arthritis was not 
manifested within one year of service discharge.

2.   The Veteran's right hip disorder is not related to any 
disease, injury, or incident of service, to include from a 
fall from a coconut tree in the course of his duties as a 
telephone/communications lineman, arthritis was not 
manifested within one year of service discharge, and a right 
hip disorder is not secondary to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by the Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  A right hip disorder was not incurred in or aggravated by 
the Veteran's active duty military service, may not be 
presumed to have been incurred in or aggravated by such 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement of 
the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).
In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2007.  This letter informed him of the evidence required to 
substantiate his claims, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the May 2007 letter complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claims.  And of equal or greater significance, all 
VCAA notice sent was provided prior to the RO's initial 
unfavorable decision on the claims in March 2008.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  See 
also Mayfield IV and Prickett, supra.  

The Board observes that the Veteran has alleged, in the 
alternative, that his right hip disorder was caused or 
aggravated by his right knee disorder.  While he has not been 
provided notice with respect to the secondary aspect of his 
claim, as the Board finds herein that service connection is 
not warranted for his right knee disorder, there is no basis 
upon which to grant service connection for a right hip 
disorder secondary to such disorder.  Therefore, as the 
benefit must be denied as a matter of law, there is no 
prejudice to the Veteran in VA's failure to provide him with 
notice regarding the secondary aspect of his right hip claim.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

Relevant to the duty to assist, the Board notes that the 
Veteran's service treatment records (STRs) are not of record.  
Specifically, the National Personnel Records Center (NPRC) 
provided a negative response to VA's request for the 
Veteran's service records file, stating the file was fire-
related and cannot be reconstructed.  Alternative service 
records, especially from the Surgeon General's Office, were 
also unavailable.  Therefore, further attempts would be 
futile.  The Veteran was advised of the unavailability of his 
STRs in letters dated in December 2007 and January 2008.  
So, all procedures to obtain the Veteran's missing STRs were 
correctly followed.  And since all efforts have been 
exhausted, further attempts would be futile, so there is no 
basis for any further pursuit of his STRs.  38 C.F.R. 
§ 3.159(c)(2) and (3).  

Moreover, VA otherwise fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims that is obtainable, and therefore appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  He and his spouse submitted personal statements and 
hearing testimony.  The RO obtained his identified private 
treatment records.  In this regard, the Board notes that the 
Veteran testified at his December 2009 Board hearing to 
receiving treatment in the 1950's at Jewish Hospital.  Such 
records are not contained in the claims file; however, he 
indicated that such treatment was in reference to his 
varicose veins, Achilles tendon, and scars.  Therefore, the 
Board finds that such records are irrelevant to the issues 
currently on appeal and are not necessary for the 
adjudication of the matters herein.  In addition, the RO 
arranged for a VA compensation examination in October 2008 
for a medical nexus opinion concerning the nature and cause 
of his right hip and right knee disorders - including, 
in particular, in terms of whether each is respectively 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board is satisfied the RO made 
reasonable efforts to obtain any identified medical and other 
records so as to fulfill VA's obligations under the duty to 
assist.  38 U.S.C.A. § 5103A.

II.  Service Connection Claims for Right Hip and Knee 
Disorders

The Veteran alleges that in the course of his duties as a 
telephone/communications lineman, while serving in the 
Pacific campaign in World War II, he fell off a coconut tree 
while attempting to hook into existing lines.  See personal 
hearing transcript at 18-19.  He alleges that that he woke up 
in a field hospital following this accident.  Id at 6.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In Colantonio v. Shinseki, Fed. Cir. 2009-7067 (June 1, 
2010), the United States Court of Appeals for the Federal 
Circuit reiterated its interpretation of lay testimony 
adopted in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010) 
"that medically competent evidence is not required in every 
case to "indicate" that the claimant's disability "may be 
associated" with the claimant's service.  Id at 6-7.  Of 
course, that is not to say that it will always be possible to 
establish a nexus through lay evidence, as there may be 
instances, such as the Waters case itself, in which the lay 
evidence falls short of satisfying the statutory standard.  
Id.

When, as here, service treatment records (STRs) are lost or 
missing, through no fault of the Veteran, VA has a heightened 
obligation to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing the 
claims, and to explain its decision.  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  Moreover, the mere 
fact that these records are unavailable for consideration, 
while indeed unfortunate, does not obviate the need for the 
Veteran to still have medical nexus evidence supporting his 
claims by suggesting a correlation between his currently 
claimed conditions and his military service.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing records concerning his service, either STRs or 
service personnel records (SPRs), do not lower the threshold 
for an allowance of his claims.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  And, unfortunately, the record 
does not contain the required supporting medical nexus 
evidence in this particular instance.

However, in light of his missing STRs and the absence of any 
contravening evidence, the Board finds no reason to dispute 
the Veteran's contentions of falling from a coconut tree 
during his duties as a lineman in World War II and injuring 
his right knee and hip.  There are no STRs available to 
confirm his allegation of field hospital treatment.  
Nonetheless, his military discharge document confirms his 
military occupational specialty was "field lineman."  As 
such, the Board finds that the Veteran injured his right hip 
and knee during service due to a fall from a coconut tree in 
the course of his duties as a telephone/communications 
lineman.  

Moreover, he also clearly demonstrates current right knee and 
right hip disabilities.  Recent private treatment records 
diagnosed the Veteran with degenerative arthritis of the 
right knee and degenerative medial meniscus tear in the right 
knee.  He also had a right knee arthroscopy procedure 
performed in 2001.  Also, the October 2008 VA examination 
provided a likely diagnosis of degenerative joint disease of 
the right knee and hip, albeit without X-ray test results.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

However, following service, there is no documented complaint, 
treatment or diagnosis for any right knee disorder or right 
hip disorder, until approximately 2001.  He even admitted to 
the October 2008 VA examiner that his first post-service 
problems with his right knee began about 10 to 15 years ago, 
followed by trouble with the right hip.  The lapse of so many 
years between claimed in-service injury and the first 
documented complaints of pain over a half century later 
provides highly probative evidence against these claims.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

His claims fail in yet another critically important respect.  
Specifically, there is no competent medical evidence of a 
link between in-service injury or disease and his current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).  Most significant is the October 
2008 VA examination report, which provided competent medical 
evidence specifically discounting the notion that either his 
right knee or right hip degenerative joint disease was 
attributable to service.  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  The examiner emphasized that the Veteran only began 
to have problems with his right hip and knee approximately 
10-15 years ago, when he was well into his mid-sixties in 
age.  The examiner concluded, "[b]ecause of the time-frame 
from the 1940s to when he was in 60s, it is more likely that 
this is more of a normal aging process as opposed to injury 
in the 1940s."  

As a layperson, the Veteran generally is not competent to 
give a probative opinion on etiology of a disorder, 
especially when, as here, there is a countervailing 
physician's opinion.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  And this case at hand is not the type of 
situation discussed in Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009) and a number of other related 
cases holding that lay evidence may be competent to establish 
this required diagnosis and nexus (i.e., link) between the 
Veteran's military service and his current disability.  See 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the 
Veteran is certainly competent within his five senses to 
experience pain, he is not also competent to then relate that 
pain back to an injury during service- particularly, again, 
when, as here, there is a medical nexus opinion on file 
expressly discounting any such correlation.  

The Board will also address the possibility of secondary 
service connection for his right hip disorder, as this has 
been raised by the record.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Specifically, at his October 
2008 VA examination, the Veteran stated that he started 
having trouble with the right hip after he began having 
trouble with his knee.  

Regarding the question of secondary service connection, an 
underlying disease or injury must first be service connected 
for the Veteran to claim secondary service connection.  Here, 
the Board is denying service connection for a right knee 
disorder, which would be the underlying disorder to which his 
right hip is potentially etiologically linked.  So, without 
service connection in effect for the underlying right knee 
disorder, there is no service-connected disorder for which 
his right hip disorder may be secondary to.  38 C.F.R. 3.310.  
Therefore, there is no basis under the law to grant the right 
hip claim on the alternative theory of secondary service 
connection.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for right hip and 
right knee disorders.  So there is no reasonable doubt to 
resolve in the Veteran's favor, and these claims must be 
denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right knee disorder is denied.

Service connection for a right hip disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


